The letter from the plaintiff to the Balme Company was not a request to the latter to take care of the car on arrival; it was a direction to the Balme Company to notify the defendant'sagent at the B E D T (Brooklyn Eastern District Terminal) that it (the Balme Company) would take care of the car on arrival. This the Balme Company did by showing the letter itself to defendant's agent. I think a reasonable construction of this language — bearing in mind that the shipment was on a straight bill of lading, made out to the writer of the letter as consignee, which did not require the production of the bill of lading before delivery to the consignee or his designated agent — justified the delivery of the car to the Balme Company as the nominee of the plaintiff. If plaintiff had written direct to the defendant notifying it that the Balme Company would take care of the car on arrival the defendant would have been justified in delivering the *Page 608 
car to the person so designated on payment of the freight. A direction by the consignee to the Balme Company so to notify the railroad company, brought to the latter's attention by the production of the letter itself, should have the same effect.
President Judge PORTER authorizes me to say that he concurs in this dissent.
 *Page 1